DETAILED ACTION
The Office acknowledges receipt of the Applicant’s amendments and response filed 20 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 20 May 2022, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23, 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola et al. (PG Pub 2006/0278680 A1) hereinafter referred to as Viola in view of Zemlok et al. (PG Pub 2009/0090763 A1) hereinafter referred to as Zemlok or alternatively Smith et al. (PG Pub 2007/0270790 A1) hereinafter referred to as Smith or alternatively Adams et al. (PG Pub 2002/0185514 A1) hereinafter referred to as Adams in further view of Swayze et al. (PG Pub 2007/0175956 A1) hereinafter referred to as Swayze.  The different priority dates and applicability under different sections of 35 USC 102 of the teaching references of Zemlok, Smith, Adams and Swayze has led to each being alternatively cited to individually teach those claim limitations not addressed by Viola.
Regarding claim 21, Viola discloses a surgical instrument (10) for cutting and stapling tissue (Abstract), wherein the surgical instrument comprises:
a housing (12, 14)
a shaft (16) extending from the housing;
an end effector (18, 130, 132; fig. 2B), wherein the end effector is configured to staple and cut tissue (paragraph 43), and wherein the end effector comprises:
a proximal end adjacent to the shaft and a distal end spaced from the proximal end (fig. 1); and
a cutting instrument (paragraph 43 – “cutting assembly” and #110; paragraph 47) movable along a cutting travel path to cut the tissue, wherein the cutting travel path comprises:
a forward path (paragraphs 47, 76, 81) in which the cutting instrument moves from the proximal end of the end effector toward the distal end; and
a return path (paragraphs 16, 79, 82) in which the cutting instrument moves to the proximal end;
a channel (154; fig. 2B); and 
a replaceable staple cartridge (132) seatable in said channel (paragraph 64), wherein the replaceable staple cartridge comprises staples (158) removably stored therein (paragraph 65 – “retention slots 156 for receiving a plurality of fasteners 158”) when the replaceable staple cartridge is in an unspent state, and wherein the replaceable staple cartridge is in a spent state when one or more staples have been ejected from the staple cartridge (paragraph 65 – “to cause pushers 160 to translate vertically within slots 156 and urge fasteners 158 from slots 156 into the staple deforming cavities of anvil assembly 130 to effect the stapling of tissue”);
a motor (66);
a power source (paragraph 50 – “internal or external power supply”) for providing electrical energy to the motor;
a cutting instrument position sensor (82, 84; or 106) for sensing a position of the cutting instrument along the cutting travel path (paragraphs 77-87); and
a motor control circuit (28) connected to the motor and to the power source (paragraph 50), wherein the motor control circuit controls power levels supplied to the motor from the power source based on the position of the cutting instrument along the cutting travel path sensed by the cutting instrument position sensor (paragraphs 55, 80, 90, 93-94), such that: the motor control circuit causes a first current level to be supplied to the motor when the cutting instrument is in a first position range along the forward path of the cutting travel path; the motor control circuit causes a second current level to be supplied to the motor when the cutting instrument is in a second position range along the forward path of eh cutting travel path (paragraph 93 – “As the magnetic member 112 moves away from the non-contact sensor 106, the non-contact sensor now located the second distance away from the magnetic field of the magnetic member 112 modulates an operation of the motor 66”; paragraph 94 – “’modulation’ is defined as… a change in the voltage or the current input of the motor ”);
a manually-actuated reverse system (32, 26, 92; paragraph 55 – “The override switch 32 is an automatic or manual device (or other switch) that selectively disengages the controller 28 to permit direct actuation of the stapling cartridge 21 by the trigger switch 26 without any delay at the surgeon's discretion”; paragraph 79 – “At the conclusion of the stapling, the surgeon/operator will initiate retraction and then will reverse a direction of the motor 66 by lead 92”; paragraph 82 – “The physician/operator may also manually reverse the direction of the motor 66”) that draws the cutting instrument back along the return path when actuated; and
an indicator (44; paragraph 82 – “A third light 44 may illuminate to indicate to the surgeon that the axial drive screw 74 is returning to the initial position 78”) in communication with the motor control circuit (28; fig. 8D) that is activated when the cutting instrument is being drawn back along the return path (paragraph 82).

Viola fails to disclose an articulation joint, the end effector rotatably connected to the shaft about the articulation joint, the motor control circuit causes a first current level to be supplied to the motor when the cutting instrument is in a first position range along the forward path of the cutting travel path; the motor control circuit causes a second current level, which is larger than the first current level, to be supplied to the motor when the cutting instrument is in a second position range along the forward path of the cutting travel path; a pulse width modulation control circuit for controlling the speed of the cutting instrument.
However, Zemlok teaches an articulation joint (fig. 1; @ #166, paragraphs 50 and 70), an end effector (160) rotatably connected to the shaft about the articulation joint (paragraphs 50-51, 70), the motor control circuit (500) causes a first current level to be supplied to the motor (200) when the cutting instrument (74, 213, 222, paragraph 81) is in a first position range (paragraph 159 – “ramped up” position range) along the forward path of the cutting travel path; the motor control circuit causes a second current level, which is larger than the first current level, to be supplied to the motor when the cutting instrument is in a second position range along the forward path of the cutting travel path (paragraph 159 – “controlled current activation mode… current is ramped up… soft start”; Given the current is “ramped up” as the drive motion is started, it is deemed to have a first position range where the current level is being ramped up and then a second position range where the current is ramped up to a second, larger current level); a pulse width modulation control circuit (paragraphs 147) for controlling the speed of the cutting instrument.
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint of Zemlok with the invention of Viola.  Doing so would allow an operator to achieve different positions for the end effector during use so as to better and more easily position the end effector at the proper location during a surgical procedure.
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Zemlok.  Zemlok teaches (paragraph 159) that providing for a ramping up of current helps to prevent damage by current and torque spikes when transitioning between different modes of operation.  Furthermore, PWM control was a well-known means of achieving a variety of power outputs by having a single current/voltage level be turned off and on for different durations so as to achieve discretely desired amounts of power at different times.

Alternatively, Smith (figs. 32-35) teaches the motor control circuit (figs. 33 and 35; paragraphs 200, 205) causes a first current level to be supplied to the motor (210; paragraph 199 – “motor”; paragraph 200 – “motor”) when the cutting instrument (62, 1062) is in a first position (paragraph 200; “A” position) range along the forward path of the cutting travel path; the motor control circuit causes a second current level, which is larger than the first current level, to be supplied to the motor when the cutting instrument is in a second position range (paragraph 200; “B” position) along the forward path of the cutting travel path; a pulse width modulation control circuit (paragraph 105) for controlling the speed of the cutting instrument.
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Smith.  Smith teaches (paragraph 200) that providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Furthermore, PWM control was a well-known means of achieving a variety of power outputs by having a single current/voltage level be turned off and on for different durations so as to achieve discretely desired amounts of power at different times.

Alternatively, Adams teaches the motor control circuit (206) causes a first current level to be supplied to the motor (24) when the instrument is in a first position range (paragraph 114; between t2 and t3); the motor control circuit causes a second current level (paragraph 114 – “full command”), which is larger than the first current level, to be supplied to the motor when the cutting instrument is in a second position range; a pulse width modulation control circuit (paragraphs 91, 104) for controlling the speed of the cutting instrument.
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Adams.  Providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Doing so would result in a combination where an increased supply of current would occur after the motor had been running for a short duration which would mean that a first position of ranges would have smaller current than a second position of ranges which would make use of greater current.  Furthermore, PWM control was a well-known means of achieving a variety of power outputs by having a single current/voltage level be turned off and on for different durations so as to achieve discretely desired amounts of power at different times.  While Adams is a different type of tool than Viola, both are concerned with properly controlling the speed and load on the control circuity.  Furthermore, the teachings of a soft start found in Adams are applicable to any type of tool that is looking to increase the life of the motor and prevent damage to parts by not having the drive initiate at an unnecessarily high level of current as is desired in most electrical tools.

Alternatively, Swayze teaches an articulation joint (fig. 2; #14), an end effector (12) rotatably connected to the shaft about the articulation joint (paragraph 44).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint of Swayze with the invention of Viola.  Doing so would allow an operator to achieve different positions for the end effector during use so as to better and more easily position the end effector at the proper location during a surgical procedure.

Viola discloses a motor control circuit, but fails to disclose a lockout circuit configured to prevent the movement of the cutting instrument along the forward path of the cutting travel path when the replaceable staple cartridge is not seated in the channel.
However, Swayze teaches a lockout circuit (136a) configured to prevent (paragraph 68) the movement of the cutting instrument along the forward path of the cutting travel path when the replaceable staple cartridge (34) is not seated in the channel (22).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Viola as modified above to include a lockout circuit as in Swayze.  Viola’s motor control is concerned about the proper operation of the surgical stapler, and Swayze teaches that it was known at the time of the invention to include a circuit that monitored the proper seating of a cartridge which locked out operation of the surgical device if the cartridge was not properly present.  Doing so would help to promote the safe use of the device as it would ensure that the device could not be operated unless the cartridge was properly seated thus ensuring good alignment of the staples and proper firing so that tissue was not being cut without also being stapled.

Regarding claim 23, Viola discloses a surgical instrument (10), comprising:
an end effector (18, 130, 132; fig. 2B) comprising:
a firing element (162, 164, 110 of 74), wherein the firing element is configured to move along a firing path (paragraphs 76-77, 79, 81, 82), and wherein the firing path comprises: 
an initial position (paragraph 77 – when 74 is at 78); and 
an end-of-stroke position (paragraph 77 – when 74 is at 84);
a channel (154; fig. 2B); and 
a replaceable staple cartridge (132) seatable in said channel (paragraph 64), wherein the replaceable staple cartridge comprises staples (158) removably stored therein (paragraph 65 – “retention slots 156 for receiving a plurality of fasteners 158”) when the replaceable staple cartridge is in an unspent state, and wherein the replaceable staple cartridge is in a spent state when one or more staples have been ejected from the staple cartridge (paragraph 65 – “to cause pushers 160 to translate vertically within slots 156 and urge fasteners 158 from slots 156 into the staple deforming cavities of anvil assembly 130 to effect the stapling of tissue”);
an electric motor (66), wherein the electric motor drives the firing element in a first direction along the firing path when the electric motor is rotated in a first rotational direction (paragraphs 75-76); and
a control circuit (28) for controlling the electric motor (paragraph 50), wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94), and wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the firing element is positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode (paragraph 93 – “As the magnetic member 112 moves away from the non-contact sensor 106, the non-contact sensor now located the second distance away from the magnetic field of the magnetic member 112 modulates an operation of the motor 66”; paragraph 94 – “’modulation’ is defined as… a change in the voltage or the current input of the motor”); 
a manually-actuated reverse system (32, 26, 92; paragraph 55 – “The override switch 32 is an automatic or manual device (or other switch) that selectively disengages the controller 28 to permit direct actuation of the stapling cartridge 21 by the trigger switch 26 without any delay at the surgeon's discretion”; paragraph 79 – “At the conclusion of the stapling, the surgeon/operator will initiate retraction and then will reverse a direction of the motor 66 by lead 92”; paragraph 82 – “The physician/operator may also manually reverse the direction of the motor 66”) that draws the firing element back along the return path when actuated; and
an indicator (44; paragraph 82 – “A third light 44 may illuminate to indicate to the surgeon that the axial drive screw 74 is returning to the initial position 78”) in communication with the control circuit (28; fig. 8D) that is activated when the cutting instrument is being drawn back along the return path (paragraph 82).

Viola fails to disclose an articulation joint, wherein the end effector is rotatable about the articulation joint, wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the firing element is positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current.
However, Zemlok teaches an articulation joint (fig. 1; @ #166, paragraphs 50 and 70), wherein the end effector (160) is rotatable about the articulation joint (paragraphs 50-51, 70), and the control circuit (500) with a plurality of operational modes wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode (paragraph 159 – “ramped up” position range) when the firing element (74, 213, 222, paragraph 81) is positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (200) during the first operational mode; and a second operational mode (paragraph 159 – “controlled current activation mode… current is ramped up… soft start”; Given the current is “ramped up” as the drive motion is started, it is deemed to have a first position range where the current level is being ramped up and then a second position range where the current is ramped up to a second, larger current level), wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 159).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint of Zemlok with the invention of Viola.  Doing so would allow an operator to achieve different positions for the end effector during use so as to better and more easily position the end effector at the proper location during a surgical procedure.
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Zemlok.  Zemlok teaches (paragraph 159) that providing for a ramping up of current helps to prevent damage by current and torque spikes when transitioning between different modes of operation.  

Alternatively, Smith (figs. 32-35) teaches the motor control circuit (figs. 33 and 35; paragraphs 200, 205) wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the firing element (102, 1062) is positioned within a first range (paragraph 200; “A” position) of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (210; paragraph 199 – “motor”; paragraph 200 – “motor”) during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions (paragraph 200; “B” position) along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraphs 200, 205).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Smith.  Smith teaches (paragraph 200) that providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  

Alternatively, Adams teaches the motor control circuit (206) wherein the plurality of operational modes comprises: a first operational mode (paragraph 114; between t2 and t3), wherein the control circuit operates in the first operational mode when the firing element is positioned within a first range of positions, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (24) during the first operational mode; and a second operational mode (paragraph 114 – “full command”), wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Adams.  Providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Doing so would result in a combination where an increased supply of current would occur after the motor had been running for a short duration which would mean that a first position of ranges would have smaller current than a second position of ranges which would make use of greater current, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position.

Alternatively, Swayze teaches an articulation joint (fig. 2; #14), wherein the end effector (12) is rotatable about the articulation joint (paragraph 44).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint of Swayze with the invention of Viola.  Doing so would allow an operator to achieve different positions for the end effector during use so as to better and more easily position the end effector at the proper location during a surgical procedure.

Viola discloses a motor control circuit, but fails to a lockout mode in which the control circuit prevents the firing member from being moved in the first operational mode and the second operational mode when the replaceable staple cartridge is not seated in the channel.
However, Swayze teaches a lockout mode (136a; paragraph 68) in which the control circuit (137) prevents (paragraphs 67-68) the firing member from being moved in the first operational mode and the second operational mode when the replaceable staple cartridge (34) is not seated in the channel (22).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Viola as modified above to include a lockout mode as in Swayze.  Viola’s motor control is concerned about the proper operation of the surgical stapler, and Swayze teaches that it was known at the time of the invention to include a circuit that monitored the proper seating of a cartridge which locked out operation of the surgical device if the cartridge was not properly present.  Doing so would help to promote the safe use of the device as it would ensure that the device could not be operated unless the cartridge was properly seated thus ensuring good alignment of the staples and proper firing so that tissue was not being cut without also being stapled.

Regarding claim 25, Viola discloses a surgical instrument (10), comprising:
an end effector (18, 130, 132; fig. 2B) comprising: 
a firing element (162, 164, 110 of 74), wherein the firing element is configured to move along a firing path, and wherein the firing path (paragraphs 76-77, 79, 81, 82) comprises: 
an initial position (paragraph 77 – when 74 is at 78); and 
an end-of-stroke position (paragraph 77 – when 74 is at 84);
a channel (154; fig. 2B); and 
a replaceable staple cartridge (132) seatable in said channel (paragraph 64), wherein the replaceable staple cartridge comprises staples (158) removably stored therein (paragraph 65 – “retention slots 156 for receiving a plurality of fasteners 158”) when the replaceable staple cartridge is in an unspent state, and wherein the replaceable staple cartridge is in a spent state when one or more staples have been ejected from the staple cartridge (paragraph 65 – “to cause pushers 160 to translate vertically within slots 156 and urge fasteners 158 from slots 156 into the staple deforming cavities of anvil assembly 130 to effect the stapling of tissue”);
a sensor (82, 84; or 106) that detects a condition of the firing element indicative of the position of the firing element along the firing path (paragraphs 77-87);
an electric motor (66), wherein the electric motor drives the firing element in a first direction along the firing path when the electric motor is rotated in a first rotational direction (paragraphs 55, 80, 90, 93-94); and
a control circuit (28) for controlling the electric motor, wherein the control circuit is configured to operate in a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94), and wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode (paragraph 93 – “As the magnetic member 112 moves away from the non-contact sensor 106, the non-contact sensor now located the second distance away from the magnetic field of the magnetic member 112 modulates an operation of the motor 66”; paragraph 94 – “’modulation’ is defined as… a change in the voltage or the current input of the motor ”);
a manually-actuated reverse system (32, 26, 92; paragraph 55 – “The override switch 32 is an automatic or manual device (or other switch) that selectively disengages the controller 28 to permit direct actuation of the stapling cartridge 21 by the trigger switch 26 without any delay at the surgeon's discretion”; paragraph 79 – “At the conclusion of the stapling, the surgeon/operator will initiate retraction and then will reverse a direction of the motor 66 by lead 92”; paragraph 82 – “The physician/operator may also manually reverse the direction of the motor 66”) that draws the firing element back along the return path when actuated; and
an indicator (44; paragraph 82 – “A third light 44 may illuminate to indicate to the surgeon that the axial drive screw 74 is returning to the initial position 78”) in communication with the control circuit (28; fig. 8D) that is activated when the cutting instrument is being drawn back along the return path (paragraph 82).

Viola fails to disclose an articulation joint, wherein the end effector is rotatable about the articulation joint and wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current.

However, Zemlok teaches an articulation joint (fig. 1; @ #166, paragraphs 50 and 70), wherein the end effector (160) is rotatable about the articulation joint (paragraphs 50-51, 70) and the control circuit (500) with a plurality of operational modes wherein the plurality of operational modes comprises: a first operational mode (paragraph 159 – “ramped up” position range), wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element (74, 213, 222, paragraph 81) positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (200) during the first operational mode; and a second operational mode (paragraph 159 – “controlled current activation mode… current is ramped up… soft start”; Given the current is “ramped up” as the drive motion is started, it is deemed to have a first position range where the current level is being ramped up and then a second position range where the current is ramped up to a second, larger current level), wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 159).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint of Zemlok with the invention of Viola.  Doing so would allow an operator to achieve different positions for the end effector during use so as to better and more easily position the end effector at the proper location during a surgical procedure.
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Zemlok.  Zemlok teaches (paragraph 159) that providing for a ramping up of current helps to prevent damage by current and torque spikes when transitioning between different modes of operation.  

Alternatively, Smith (figs. 32-35) teaches the motor control circuit (figs. 33 and 35; paragraphs 200, 205) wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element (102, 1062) positioned within a first range of positions (paragraph 200; “A” position) along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (210; paragraph 199 – “motor”; paragraph 200 – “motor”) during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions (paragraph 200; “B” position) along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraphs 200, 205).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Smith.  Smith teaches (paragraph 200) that providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  

Alternatively, Adams teaches the motor control circuit (206) wherein the plurality of operational modes comprises: a first operational mode (paragraph 114; between t2 and t3), wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (24) during the first operational mode; and a second operational mode (paragraph 114 – “full command”), wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Adams.  Providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Doing so would result in a combination where an increased supply of current would occur after the motor had been running for a short duration which would mean that a first position of ranges would have smaller current than a second position of ranges which would make use of greater current, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position.

Alternatively, Swayze teaches an articulation joint (fig. 2; #14), wherein the end effector (12) is rotatable about the articulation joint (paragraph 44).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint of Swayze with the invention of Viola.  Doing so would allow an operator to achieve different positions for the end effector during use so as to better and more easily position the end effector at the proper location during a surgical procedure.

Viola discloses a motor control circuit, but fails to a lockout mode in which the control circuit prevents the firing member from being moved toward the end-of-stroke position when the replaceable staple cartridge is not seated in the channel.
However, Swayze teaches a lockout mode (136a; paragraph 68) in which the control circuit (137) prevents (paragraphs 67-68) the firing member from being moved toward the end-of-stroke position when the replaceable staple cartridge (34) is not seated in the channel (22).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Viola as modified above to include a lockout mode as in Swayze.  Viola’s motor control is concerned about the proper operation of the surgical stapler, and Swayze teaches that it was known at the time of the invention to include a circuit that monitored the proper seating of a cartridge which locked out operation of the surgical device if the cartridge was not properly present.  Doing so would help to promote the safe use of the device as it would ensure that the device could not be operated unless the cartridge was properly seated thus ensuring good alignment of the staples and proper firing so that tissue was not being cut without also being stapled.

Claims 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Zemlok (PG Pub 2009/0090763 A1) or alternatively Smith (PG Pub 2007/0270790 A1) or alternatively Adams (PG Pub 2002/0185514 A1) in further view of Swayze (PG Pub 2007/0175956 A1) alternatively in further view of Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman.  
Regarding claims 27-29, Viola fails to disclose a cartridge identification system.
However, Swayze teaches a cartridge identification system (136b; paragraphs 67, 69; fig. 11; Swayze’s cartridge identification system identifies if a cartridge is spent or unspent and uses that information to prevent or allow firing of the instrument).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the cartridge identification system of Swayze with the invention of Viola.  Doing so would ensure that only properly identified unspent cartridges would be able to operate the instrument and thus prevent accidental actuation of the instrument and prevent a patient from having their tissue cut without having staples ready to hold the tissue together.

Wherein the Applicant may argue that Swayze (#136b) is not an identification system, Whitman further teaches a cartridge (600; paragraph 88) identification system (#6041, 1182; paragraphs 89, 91).
Given the teachings of Whitman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the identification system of Whitman with the invention of Viola as modified above.  Viola is concerned with the controller carrying out the proper operations of the surgical stapler.  Whitman teaches (paragraph 91) that an identification system can be utilized to identify the type of cartridge present in the surgical instrument and communicate that information to the controller to then select a proper operating program or algorithm.  Doing so would help to ensure the surgical instrument was operated within designed specifications for the identified cartridge.

Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive. 
The Applicant argues that the new amendments overcome the rejection of record.  However, the Office has noted in the rejection above were each of the new limitations are deemed to be disclosed by Viola.  As such the claims still stand as being rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731